

114 HR 5684 IH: Second Division Memorial Modification Act
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5684IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Young of Alaska (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize modification or augmentation of the Second Division Memorial, and for other purposes.
	
 1.Short titleThis Act may be cited as the Second Division Memorial Modification Act. 2.Modification or augmentation to Second Division Memorial (a)AuthorizationThe Second Indianhead Division Association, Inc. Scholarship and Memorials Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, is authorized to place three benches honoring the members of the Second Infantry Division killed in the Cold War in Korea, the War in Iraq, and the War in Afghanistan on the Second Division Memorial located in President's Park, between 17th Street Northwest and Constitution Avenue in the District of Columbia.
 (b)Application of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the benches referred to in subsection (a). (c)FundingFederal funds may not be used for modifications or augmentations authorized under subsection (a).
			